Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (“Agreement”) is dated as of February 21,
2011, between OMNI Bancshares, Inc. (“OMNI”), a bank holding company with
principal offices in Metairie, Louisiana, and IBERIABANK Corporation (“IBKC”), a
bank holding company with principal offices in Lafayette, Louisiana.

RECITALS

1. The Board of Directors of each party hereto believes that the transactions
described in this Agreement are in the best interests of such party and its
shareholders.

2. By virtue of the reorganization that is effectuated by this Agreement, OMNI
will be merged with and into IBKC, and except as provided in this Agreement, the
then outstanding shares of OMNI Common Stock will be converted into shares of
IBKC Common Stock.

3. The Merger is subject to prior OMNI shareholder and regulatory approvals and
the prior satisfaction of certain other conditions set forth in this Agreement.

4. The parties hereto intend that the reorganization contemplated by this
Agreement qualify for federal income tax purposes as a tax-free reorganization
under the Internal Revenue Code of 1986, as amended.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the mutual warranties,
representations, covenants and agreements set forth herein, and for other good
and valuable consideration the receipt and sufficiency of which are
acknowledged, the parties to this Agreement agree as follows:

SECTION I.

DEFINITIONS

Except as may otherwise be provided in this Agreement, the capitalized terms set
forth below shall have the following respective meanings, in their singular or
plural forms as applicable:

1.1 “Acquisition Proposal” – shall mean any tender offer or exchange offer or
any proposal for a merger, acquisition of all of the capital stock or assets of,
share exchange, or other business combination involving the acquisition of OMNI
or any of its Subsidiaries or the acquisition of a substantial equity interest
in, or a substantial portion of the assets of, OMNI or any of its Subsidiaries,
or any public announcement of a proposal, plan or intention to do any of the
foregoing or any agreement to engage in any of the foregoing, other than the
transactions contemplated under this Agreement.

1.2 “Agreement” – this Agreement and Plan of Merger, including any amendment
hereto.

1.3 “LBCL” – the Louisiana Business Corporation Law.

1.4 “BHC Act” – the federal Bank Holding Company Act of 1956.

1.5 “Business Day” – Monday through Friday of each week, except a legal holiday
recognized as such by the U.S. Government or any day on which banking
institutions in the state of Louisiana is authorized or obligated to close.



--------------------------------------------------------------------------------

1.6 “Certificates” – the certificates representing shares of OMNI Common Stock
on or prior to the Effective Date.

1.7 “Closing” – the closing of the transactions contemplated hereunder as
described in Section 3.1 of this Agreement.

1.8 “Code”– the Internal Revenue Code of 1986, as amended.

1.9 “Effective Date” – the date and time at which the Merger becomes effective,
as described in Section 3.2 of this Agreement.

1.10 “ERISA” – the Employee Retirement Income Security Act of 1974, as amended.

1.11 “Exchange Agent” – IBKC’s stock transfer agent or such other third party
experienced in the stock transfer business reasonably acceptable to OMNI which
shall act as the exchange agent pursuant to Section 2.2(d) hereof.

1.12 “Exchange Ratio” – means shares of IBKC common stock, as may adjusted in
accordance with Section 2.2(a) of this Agreement.

1.13 “Federal Reserve” – the Board of Governors of the Federal Reserve System.

1.14 “Financial Statements” – (i) the unaudited consolidated balance sheets
(including related notes and schedules, if any) of a Warrantor as of
September 30, 2010 and the audited consolidated balance sheets (including
related notes and schedules, if any) of a Warrantor as of December 31, 2009, and
(ii) the related consolidated statements of income (or statements of income and
comprehensive income), changes in shareholders’ equity, and cash flows
(including related notes and schedules, if any) for the respective periods then
ended.

1.15 “GAAP” – generally accepted accounting principles in the United States of
America.

1.16 “IBERIABANK” – IBERIABANK, a Louisiana banking corporation and a wholly
owned subsidiary of IBKC.

1.17 “IBKC” – IBERIABANK Corporation, a Louisiana corporation.

1.18 “IBKC Common Stock” – the common stock, par value $1.00 per share, of IBKC.

1.19 “Market Value” – the average of the daily weighted average trading prices
of the IBKC Common Stock on the NASDAQ Global Select Market (as calculated by
Bloomberg Screen AQR) on each of the fifteen (15) trading days ending one
(1) Business Day prior to the Effective Date.

1.20 “Material Adverse Effect” – with respect to a Warrantor, means any change,
effect, event, occurrence or state of facts that (a) is, or would reasonably be
expected to be, materially adverse to the business, financial condition or
results of operations of such Warrantor and its Subsidiaries taken as a whole,
or (b) materially and adversely affects the ability of the Warrantor to perform
its obligations hereunder or materially and adversely affects the timely
consummation of the transactions contemplated hereby; provided, however, that
“Material Adverse Effect” shall not be deemed to include the impact of (i) any
change in the value of the securities or loan portfolio of the Warrantor,
whether held as available for sale or held to maturity; (ii) any change, effect,
event or occurrence relating to the announcement or performance of this
Agreement and the transactions contemplated hereby, including the expenses
incurred by the Warrantor in consummating the transactions contemplated by this
Agreement; (iii) with respect to OMNI and its Subsidiaries, any change, effect,
event or occurrence resulting from any action or omission taken with the prior
consent of IBKC; (iv) any change in banking, or similar laws, rules or
regulations of general applicability or interpretations thereof by courts or
governmental authorities; (v) any change in GAAP or regulatory accounting
requirements applicable to banks or their holding companies generally; and
(vi) the payment of any amounts due to, or the provision of any other benefits
to, any directors, officers or

 

- 2 -



--------------------------------------------------------------------------------

employees of OMNI and its Subsidiaries pursuant to employment agreements, plans
and other arrangements described in this Agreement.

1.21 “Merger” – the merger of OMNI with and into IBKC.

1.22 “Merger Agreement” – the Merger Agreement, substantially in the form
attached hereto as Exhibit I, providing for the Merger.

1.23 “Merger Consideration” – the aggregate of the IBKC Common Stock plus that
amount of cash paid in lieu of issuing any fractional share of IBKC Common Stock
which would otherwise be distributable to an OMNI shareholder as determined
under Section 2.2 hereof.

1.24 “1933 Act” – the Securities Act of 1933, as amended.

1.25 “1934 Act” – the Securities Exchange Act of 1934, as amended.

1.26 “OMB” – OMNI Bank, a Louisiana banking corporation and a wholly owned
subsidiary of OMNI.

1.27 “OMNI” – OMNI Bancshares, Inc., a Louisiana corporation.

1.28 “OMNI Common Stock” – the common stock, par value $1.00 per share, of OMNI.

1.29 “Person” – any individual, bank, corporation, partnership, association,
joint stock company, business trust, limited liability company or unincorporated
association.

1.30 “Proxy Statement” – the proxy or information statement to be used by OMNI
in connection with the Shareholders Meeting to consider and vote upon the
transactions contemplated by this Agreement, together with any and all
amendments or supplements thereto.

1.31 “Registration Statement” – the Registration Statement on Form S-4 (or other
appropriate form) and all amendments and supplements thereto filed with the SEC
by IBKC under the 1933 Act in connection with the transactions contemplated by
this Agreement.

1.32 “Regulatory Authorities” – collectively, any federal or state banking,
insurance, securities or other governmental or regulatory authority whose
approval is necessary to consummate the transactions contemplated by this
Agreement.

1.33 “SEC” – the United States Securities and Exchange Commission.

1.34 “SEC Documents” – all reports, proxy statements, registration statements
and other documents filed by any Warrantor pursuant to the Securities Laws.

1.35 “Securities Laws” – the 1933 Act, the 1934 Act, the Investment Company Act
of 1940, the Investment Advisors Act of 1940, the Trust Indenture Act of 1939,
and the rules and regulations of the SEC under each of such acts.

1.36 “Shareholders Meeting” – the meeting of the shareholders of OMNI to be held
pursuant to Section 7.1(b) of this Agreement, including any adjournments
thereof.

1.37 “Subsidiaries” – all those corporations, banks, savings banks, associations
and other entities of which the Person in question owns or controls 100% of the
outstanding equity securities either directly or through an unbroken chain of
entities as to each of which 100% of the outstanding equity securities is owned
directly or indirectly by such Person; provided, however, there shall not be
included any such entity acquired in good faith through foreclosure, or any such
entity to the extent that the equity securities of such entity are owned or
controlled

 

- 3 -



--------------------------------------------------------------------------------

in a bona fide fiduciary capacity, through a small business investment
corporation or otherwise as an investment by an entity that invests in
unaffiliated companies in the ordinary course of business.

1.38 “Warrantor” – IBKC or OMNI, as the case may be.

1.39 “Warrantor Benefit Plans” – the benefit plans of IBKC or OMNI, as defined
in Section 5.11(a) of this Agreement and as the context shall require, which
shall depend on whether the Warrantor is IBKC or OMNI and shall correspond
therewith.

1.40 “Warrantor Common Stock” – the IBKC Common Stock or the OMNI Common Stock,
as the context shall require, which shall depend on whether the Warrantor is
IBKC or OMNI and shall correspond therewith.

1.41 “Warrantor Companies” – collectively, OMNI and all OMNI Subsidiaries or,
collectively, IBKC and all IBKC Subsidiaries, as the context shall require.

1.42 “Warrantor Financial Statements” – the Financial Statements of Warrantor.

1.43 “Warrantor’s knowledge”—the actual knowledge of the executive management of
such Warrantor or the knowledge of the management of such Warrantor that should
have been known in the normal and customary operation and administration of
their respective businesses and/or assets.

1.44 “Warrantor Real Property”—the real property owned by IBKC, and the real
property owned by OMNI a list of which is set forth on Schedule 1.44 attached
hereto, and used in the conduct of its ordinary course of business as a
financial institution.

1.45 “Warrantor Subsidiaries” – the Subsidiaries of OMNI or IBKC, as the context
shall require, which shall include the Subsidiaries described in Section 1.37 of
this Agreement and any corporation, bank, savings bank, association or other
entity that becomes or is acquired as a Subsidiary of a Warrantor in the future.

Other terms are defined as set forth below.

SECTION II.

CERTAIN TRANSACTIONS AND TERMS OF MERGER

2.1 Merger. Subject to the terms and conditions of this Agreement, at the
Effective Date, OMNI will be merged with and into IBKC in accordance with the
Merger Agreement, this Agreement, and the LBCL.

2.2 Conversion of OMNI Common Stock.

(a) Except for shares of OMNI Common Stock as to which dissenters’ rights have
been perfected and not withdrawn or otherwise forfeited (“Dissenters’ Shares”)
under the LBCL, and as otherwise provided herein, at the Effective Date each
outstanding share of OMNI Common Stock will be converted into the “Merger
Consideration” pursuant to the Exchange Ratio set forth below:

 

  (i) 0.3313 shares of IBKC Common Stock (to the nearest ten-thousandth of a
share) to be exchanged for each share of OMNI Common Stock and cash (without
interest) payable with respect to any fractional share of IBKC Common Stock (as
determined below); or

 

  (ii) if the Market Value is greater than $60.53 per share, the adjusted
Exchange Ratio shall equal the quotient (to the nearest ten-thousandth of a
share) obtained by dividing $20.05 by the Market Value; or

 

  (iii)

if the Market Value is less than $54.77 per share, the adjusted Exchange Ratio
shall equal

 

- 4 -



--------------------------------------------------------------------------------

 

the quotient (to the nearest ten-thousandth of a share) obtained by dividing
$18.15 by the Market Value; plus

 

  (iv) in lieu of issuing any fractional share of IBKC Common Stock which would
otherwise be distributable to an OMNI shareholder as determined following
application of Section 2.2(a)(i), (a)(ii) or (a)(iii) above, each holder of OMNI
Common Stock who would otherwise be entitled thereto, after aggregating into
whole shares all fractional shares of IBKC Common Stock to which such holder is
entitled by virtue of the Merger, upon surrender of the certificate(s) which
represented OMNI Common Stock, will receive, without interest, cash equal to
such fractional share multiplied by the Market Value.

(b) Shares of OMNI Common Stock that are held by OMNI and any OMNI Subsidiary
(other than shares held in a fiduciary capacity) shall not be considered to be
outstanding and shall be cancelled (and not converted) by virtue of the Merger
at the Effective Date and without any further action by any party.

(c) If, before the Effective Date, IBKC should split, reclassify, recapitalize
or combine the IBKC Common Stock, or pay a stock dividend in IBKC Common Stock,
or otherwise change the IBKC Common Stock into any other securities, or make any
other dividend or distribution in respect of the IBKC Common Stock (other than
normal cash dividends consistent with past practices as the same may be adjusted
from time to time in accordance with or not in violation of this Agreement), and
the record date therefore is prior to the Effective Date, then the Exchange
Ratios will be appropriately and proportionately adjusted to reflect such split,
reclassification, recapitalization, combination, stock dividend or other
distribution or change.

(d) No later than the Effective Date, IBKC shall deposit, or shall cause to be
deposited, with the Exchange Agent for the benefit of the holders of OMNI Common
Stock, for exchange in accordance with this Section 2.2, certificates and cash
(in immediately available funds) representing the Merger Consideration to be
paid. After the Effective Date, each holder of OMNI Common Stock (other than
Dissenters’ Shares), upon surrender of such holder’s Certificates in accordance
herewith, will be entitled to receive the Merger Consideration into which such
holder’s shares have been converted. Until then, each Certificate for OMNI
Common Stock will represent the Merger Consideration into which the shares of
OMNI Common Stock represented thereby were converted, except that IBKC may
refuse to pay any dividend or other distribution payable to the holder of any
unsurrendered Certificate for OMNI Common Stock (without any interest thereon)
until surrender or if such dividend or distribution has reverted in full
ownership to IBKC under its Articles of Incorporation. Whether or not a
Certificate for OMNI Common Stock is surrendered, after the Effective Date it
will not represent any interest in any Person other than IBKC.

(e) Prior to the Effective Date, IBKC or the Exchange Agent shall mail to each
holder of record of a Certificate or Certificates a form of letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Exchange Agent) and instructions for use in effecting the
surrender of the Certificates in exchange for the Merger Consideration into
which the shares of OMNI Common Stock represented by such Certificate or
Certificates shall have been converted pursuant to this Section 2.2. Upon proper
surrender of a Certificate for exchange and cancellation to the Exchange Agent,
together with a properly completed letter of transmittal, duly executed, the
holder of such Certificate shall be entitled to receive in exchange therefore
(i) a certificate representing that number of shares of IBKC Common Stock to
which such former holder of OMNI Common Stock shall have become entitled
pursuant to this Agreement and (ii) a check representing that amount of cash to
which such former holder of OMNI Common Stock shall have become entitled
pursuant to this Agreement.

(f) In the event any Certificate shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the person claiming such Certificate
to be lost, stolen or destroyed and the posting by such person of a bond in such
amount as IBKC may reasonably direct as indemnity against any claim that may be
made against it with respect to such Certificate, the Exchange Agent will issue
in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration deliverable in respect thereof.

(g) If the Person surrendering a Certificate and signing the accompanying letter
of transmittal is not the record holder thereof, then it shall be a condition of
the payment of the Merger Consideration that: (i) such

 

- 5 -



--------------------------------------------------------------------------------

Certificate is properly endorsed to such Person or is accompanied by appropriate
stock powers, in either case signed exactly as the name of the record holder
appears on such Certificate, and is otherwise in proper form for transfer, or is
accompanied by appropriate evidence of the authority of the Person surrendering
such Certificate and signing the letter of transmittal to do so on behalf of the
record holder; and (ii) the person requesting such exchange shall pay to the
Exchange Agent in advance any transfer or other similar taxes required by reason
of the payment to a Person other than the registered holder of the Certificate
surrendered, or required for any other reason, or shall establish to the
satisfaction of the Exchange Agent that such tax has been paid or is not
payable.

2.3 Employee Agreements.

(a) Schedule 2.3(a) sets forth a list of all of the OMNI employee agreements
(collectively, the “Employment Agreements”) between OMNI or its applicable
Subsidiary and their respective employees and the estimated amounts to be paid
by OMNI or its applicable Subsidiary, at or immediately prior to the Effective
Date, to the employees as set forth on Schedule 2.3(a) pursuant to said
Employment Agreements. At or prior to the Effective Date, OMNI or its applicable
Subsidiary shall pay to the employees listed on Schedule 2.3(a) the amounts,
without material deviation, as set forth on Schedule 2.3(a) against delivery by
each listed employee of an instrument in writing signed by the employee
acknowledging (i) receipt of said payment as full payment for all amounts due
and payable to such employee thereunder and (ii) the termination of said
Employment Agreement, effective immediately upon the execution and delivery of
said acknowledgment.

(b) Schedule 2.3(b) sets forth a list of all of the Change of Control Agreements
(collectively, the “COC Agreements”) which OMNI has or expects to enter into
between OMNI (or its applicable Subsidiary) and their respective employees and
the estimated amounts to be paid by OMNI or its applicable Subsidiary, at or
immediately prior to the Effective Date, to the employees as set forth on
Schedule 2.3(b) pursuant to said COC Agreements. At or prior to the Effective
Date, OMNI or its applicable Subsidiary shall pay to the employees listed on
Schedule 2.3(b) the amounts, without material deviation, as set forth on
Schedule 2.3(b) against delivery by each listed employee of an instrument in
writing signed by the employee acknowledging (i) receipt of said payment as full
payment for all amounts due and payable to such employee thereunder and (ii) the
termination of said COC Agreement, effective immediately upon the execution and
delivery of said acknowledgment.

(c) Schedule 2.3(c) sets forth a list of all of the Deferred Compensation
Agreements (collectively, the “Deferred Comp Agreements”) which OMNI has or
expects to enter into between OMNI (or its applicable Subsidiary) and their
respective employees and the estimated amounts to be paid by OMNI or its
applicable Subsidiary, at or immediately prior to the Effective Date to the
employees as set forth on Schedule 2.3(c) pursuant to said Deferred Comp
Agreements. At or prior to the Effective Date, OMNI or its applicable Subsidiary
shall pay to the employees listed on Schedule 2.3(c) the amounts, without
material deviation, as set forth on Schedule 2.3(c) against delivery by each
listed employee of an instrument in writing signed by the employee acknowledging
(i) receipt of said payment as full payment for all amounts due and payable to
such employee thereunder and (ii) the termination of said Deferred Comp
Agreement, effective immediately upon the execution and delivery of said
acknowledgment.

(d) Schedule 2.3(d) sets forth a list of all of the Retention Agreements which
OMNI has or expects to enter into between OMNI (or its applicable Subsidiary)
and their respective employees.

(e) Any payment under this Section 2.3 shall be subject to compliance with
Section 409A of the Code.

2.4 OMNI Stock Options. The OMNI Amended and Restated Performance and Equity
Incentive Plan, a copy of which is attached hereto as Schedule 2.4, shall
continue in effect but no new additional awards shall be granted thereunder
after the date hereof. If any options granted under such plan are not exercised
at the Effective Date, each holder of such options shall have such options
converted into options respecting the shares of IBKC Common Stock upon the same
terms and conditions applicable to such options immediately prior to the
Effective Date, except that the number of shares of IBKC Common Stock subject to
options into which a holder shall have such OMNI options converted shall be
equal to such number of shares of IBKC Common Stock into which the shares of
OMNI Common Stock subject to options and warrants would have been converted had
such options for OMNI Common Stock been exercised by the holder at the Effective
Date. Each holder shall pay an aggregate

 

- 6 -



--------------------------------------------------------------------------------

exercise price for the options to acquire IBKC Common Stock which shall be equal
to the exercise price of the options respecting OMNI Common Stock which have
been converted. In the case of any option to which section 424 of the Code
applies by reason of its qualification under section 422 of the Code, the option
price, the number of shares issued pursuant to such option and the terms and
conditions of exercise of such stock option shall be determined in order to
comply with section 424(a) of the Code. IBKC agrees that the IBKC Common Stock
underlying such options shall be registered under federal and, if required,
applicable state securities laws as soon as practicable subsequent to the
Effective Date.

SECTION III.

CLOSING AND EFFECTIVE DATE

3.1 Time and Place of Closing.

(a) The Closing will take place on a mutually agreed upon Business Day within
thirty (30) days, or such lesser number of days as is reasonably practical,
subsequent to the last of (i) the date of receipt of all required Regulatory
Authorities’ approvals of the Merger and the expiration of all required waiting
periods, and (ii) the date on which the shareholders of OMNI approve this
Agreement at the Shareholders Meeting to be held pursuant to Section 7.1(b) of
this Agreement; or such other date as the parties hereto may mutually agree. If
all conditions in Section VIII hereof are satisfied, or waived by the party
entitled to grant such waiver, at the Closing (i) the parties shall each provide
to the other such proof of satisfaction of the conditions in Section VIII as the
party whose obligations are conditioned upon such satisfaction may reasonably
request, (ii) the certificates, letters and opinions required by Section VIII
shall be delivered, (iii) the directors and appropriate officers of the parties
shall authorize, execute, deliver and acknowledge the articles and certificate
of merger, and (iv) the parties shall take such further action, including
(without limitation) filing the Merger Agreement and any other necessary filings
with the Secretary of State of Louisiana to consummate the transactions
contemplated by this Agreement.

(b) If on any date established for the Closing all conditions in Section VIII
hereof have not been satisfied or waived by each Warrantor entitled to grant
such waiver, then either Warrantor, on one or more occasions, may declare a
delay of the Closing of such duration, not exceeding ten (10) days, as the
declaring Warrantor shall select, but no such delay shall extend beyond the last
date set forth in Section 9.1(c) without the written consent of the
non-declaring party, whose consent may be withheld for any or no reason, and no
such delay shall interfere with the right of either Warrantor to declare a
termination pursuant to Section IX. The place of Closing shall be at the office
of IBKC set forth in Section 10.7.

3.2 Effective Date. Subject to the satisfaction or waiver of the conditions set
forth in Article VIII, the Merger shall become effective upon the approval of
the Merger by the Board of Governors of the Federal Reserve System and necessary
filings with the Louisiana Secretary of State in accordance with the LBCL or
such later date and time or may be set forth in such filings (the time the
Merger becomes effective being referred to as the “Effective Date”).

SECTION IV.

MANAGEMENT AND RELATED MATTERS FOLLOWING MERGER

4.1 Board of Directors and Officers of IBKC. At the Effective Date, the board of
directors and officers of IBKC shall consist of those persons serving as
directors and officers of IBKC immediately prior to the Effective Date.

4.2 Board of Directors and Officers of OMNI Subsidiaries. At the Effective Date,
the directors and officers of the OMNI Subsidiaries shall consist of those
persons serving as directors and officers of IBKC prior to the Effective Date.

 

- 7 -



--------------------------------------------------------------------------------

4.3 Employees and Benefits.

(a) The employees of OMNI and its Subsidiaries who remain employed after the
Effective Date (“Continuing Employees”) shall be given credit under each
employee benefit plan, policy, program and arrangement maintained by IBERIABANK
after the Closing for their service with OMNI or its Subsidiary prior to the
Closing for all purposes, including severance, vacation and sick leave,
eligibility to participate, vesting, satisfying any waiting periods, evidence of
insurability requirements, seniority or the application of any pre-existing
condition limitations, other than benefit accrual under a defined benefit plan
(as defined in Section 3(35) of ERISA); provided, however, that accrued vacation
taken subsequent to the Effective Date may be subject to such limitations as
IBKC or IBERIABANK may reasonably require. Any employee of OMNI or its
Subsidiaries who does not remain employed by OMNI or its Subsidiaries after the
Effective Date or does not receive a severance payment in connection with the
Merger shall receive a severance payment as if he or she were an employee of
IBKC for the entire time he or she were an employee of OMNI.

(b) In the event of any termination of any OMNI or OMNI Subsidiary health plan
(collectively, a “OMNI health plan”), IBKC and IBERIABANK shall make available
to Continuing Employees and their dependents, employer-provided health care
coverage under health plans provided by IBKC and IBERIABANK. Unless a Continuing
Employee affirmatively terminates coverage under a OMNI health plan prior to the
time that such Continuing Employee becomes eligible to participate in the IBKC
health plan, no coverage of any of the Continuing Employees or their dependents
shall terminate under any of the OMNI health plans prior to the time such
Continuing Employees and their dependents become eligible to participate in the
health plans, programs and benefits common to all employees and their dependents
of IBKC and IBERIABANK. In the event IBKC terminates any OMNI health plan or
consolidates of any OMNI health plan with any IBKC health plan, individuals
covered by the OMNI health plan shall be entitled to immediate coverage under
the IBKC health plan in accordance with the Health Insurance Portability and
Accountability Act of 1996, as amended, and the regulations issued thereunder,
including limitations on pre-existing condition exclusions, nondiscrimination
and special enrollment rights.

4.4 Indemnification and Insurance.

(a) IBKC agrees that all rights to indemnification and all limitations of
liability existing in favor of any director or officer of OMNI or any OMNI
Subsidiary (the “Indemnified Parties”) as provided in OMNI’s or the OMNI
Subsidiary’s articles of incorporation or bylaws (including without limitation
the right to the advancement of expenses) with respect to matters occurring on
or prior to the Effective Date shall survive the Merger and shall continue in
full force and effect, without any amendment thereto, for a period of six
(6) years from the Effective Date; provided, however, that all rights to
indemnification in respect of any claim, suit, proceeding, investigation, or
other action (“Claim”) asserted or made within such period shall continue until
the final disposition of such Claim; provided further, however, that nothing
contained in this Section 4.4(a) shall be deemed to preclude the liquidation,
consolidation or merger of OMNI or any OMNI Subsidiary, in which case all of
such rights to indemnification and limitations on liability shall be deemed to
so survive and continue notwithstanding any such liquidation, consolidation or
merger and shall constitute rights which may be asserted against IBKC. Nothing
contained in this Section 4.4(a) shall be deemed to preclude any rights to
indemnification or limitations on liability provided in OMNI’s or any OMNI
Subsidiary’s articles of incorporation with respect to matters occurring
subsequent to the Effective Date to the extent that the provisions establishing
such rights or limitations are not otherwise amended to the contrary.

(b) Any Indemnified Party wishing to claim indemnification under Section 4.4,
upon learning of any claim, shall notify IBKC thereof in writing as promptly as
is practicable; provided, however, that failure to so notify IBKC shall not
relieve IBKC from any liability that would otherwise arise under this
Section 4.4 except to the extent such failure prejudices IBKC. IBKC shall have
the right to assume the defense thereof and shall not be liable for any expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, except that if IBKC does not assume or continue to pursue such defense,
or counsel for the Indemnified Party advises in writing that issues raise
conflicts of interest between IBKC and the Indemnified Party, then the
Indemnified Party may retain counsel satisfactory to such Indemnified Party (and
reasonably satisfactory to IBKC) at IBKC’s expense; provided, however, that
(i) IBKC shall not be obligated to pay for more than one counsel for all
Indemnified Parties in any jurisdiction except as may be required due to
conflicts of interest; (ii) the Indemnified Parties will cooperate (to the
extent reasonably appropriate under the circumstances) in the defense of any
such claim; and (iii) IBKC shall

 

- 8 -



--------------------------------------------------------------------------------

not be liable for any settlement effected without the prior written consent of
IBKC, which consent may be withheld unless such settlement is reasonable in
light of such claims, actions, suits, proceedings or investigations against, and
defenses available to, such Indemnified Party.

(c) OMNI will, for total premiums not to exceed $752,000 (the “Maximum Amount”),
purchase a continuation of their current directors and officers liability
insurance for a coverage period of three (3) years after the Merger, provided
that if the amount of the annual premiums necessary to maintain or procure such
insurance coverage exceeds the Maximum Amount, IBKC shall maintain the most
advantageous policies of directors’ and officers’ insurance obtainable for an
annual premium equal to the Maximum Amount.

(d) If IBKC or any of its successors or assigns (i) reorganizes or consolidates
with or merges into or enters into another business combination transaction with
any other Person or entity and is not the resulting, continuing or surviving
corporation or entity of such reorganization, consolidation, merger or
transaction or (ii) liquidates, dissolves or transfers all or substantially all
of its properties and assets to any Person or entity, then, and in each such
case, proper provisions will be made so that such surviving corporation or
transferee and its successors and assigns assume the obligations of IBKC set
forth in this Agreement. The obligations of IBKC under this Section 4.4 are
intended to be for the benefit of, and enforceable against IBKC directly by, the
Indemnified Parties and their heirs and representatives and shall be binding on
all respective successors and permitted assigns of IBKC. IBKC shall pay all
reasonable costs, including attorneys’ fees, that may be incurred by any
Indemnified Party in successfully enforcing the indemnity and other obligations
provided for in this Section 4.4 to the fullest extent permitted under
applicable law. The rights of each Indemnified Party hereunder shall be in
addition to any other rights such Indemnified Party may have under applicable
law. The provisions of this Section 4.4 shall survive the Effective Date.

SECTION V.

REPRESENTATIONS AND WARRANTIES OF IBKC AND OMNI

IBKC and OMNI hereby represent and warrant to the other Warrantor, to the extent
pertaining to itself, its Subsidiaries, and/or its business or affairs, subject
to the standard set forth in Section 5.21 hereof, that:

5.1 Organization, Standing, and Authority. Warrantor is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
Louisiana, and is duly qualified to do business and in good standing in the
states of the United States and foreign jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect. Warrantor has corporate power and authority
to carry on its business as now conducted in all material respects, to own,
lease and operate its assets, properties and business, and to execute and
deliver, and to perform its obligations under, this Agreement. Warrantor is duly
registered with the Federal Reserve as a bank holding company under the BHC Act.
Each of IBERIABANK and OMB is an “insured depository institution” as defined in
the Federal Deposit Insurance Act and applicable regulations thereunder.

5.2 Capital Stock.

(a) The authorized, issued and outstanding capital stock of Warrantor as of the
date of this Agreement, the number of shares of Warrantor Common Stock reserved
for issuance under the Warrantor Benefit Plans as of such date and the number of
shares of Warrantor Common Stock that are subject to outstanding stock options
under such Warrantor Benefit Plans as of such date, are set forth in Schedule
5.2(a) that pertains to Warrantor. All of the issued and outstanding shares of
capital stock of Warrantor are duly and validly authorized and issued and are
fully paid and non-assessable. None of the outstanding shares of the capital
stock of Warrantor has been issued in violation of any preemptive rights of the
current or past shareholders of Warrantor. All of the IBKC Common Stock to be
issued in exchange for OMNI Common Stock upon consummation of the Merger, when
issued in accordance with the terms of this Agreement, will be duly and validly
authorized and fully paid and non-assessable.

(b) Except as set forth in Section 5.2(a), Section 6.1(e) or Schedule 5.2(a),
there are, as of the date of this Agreement and will be, at the Effective Date,
no shares of capital stock or other equity securities of OMNI

 

- 9 -



--------------------------------------------------------------------------------

outstanding and no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, shares of the capital stock of OMNI
or contracts, commitments, understandings or arrangements by which OMNI is or
may be bound to issue additional shares of its capital stock or options,
warrants or rights to purchase or acquire any additional shares of its capital
stock.

5.3 Subsidiaries. Schedule 5.3 lists all of the Subsidiaries of Warrantor as of
the date of this Agreement. Except as provided in Louisiana Revised Statutes
6:262, all of the shares of capital stock of IBERIABANK held by IBKC are fully
paid and non-assessable and are owned by IBKC free and clear of any claim, lien
or encumbrance. Each Subsidiary of Warrantor is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
incorporation, and is duly qualified to do business and in good standing in the
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect. Each of
OMB and IBERIABANK has the corporate power and authority necessary for it to own
or lease its properties and assets and to carry on its business as it is now
being conducted.

5.4 Authority.

(a) The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein or therein, including the Merger, have been
duly and validly authorized by all necessary corporate action on the part of
Warrantor, subject, with respect to this Agreement, to the approval of the
shareholders of OMNI. This Agreement, subject to any requisite approval by
OMNI’s shareholders, represents the valid and legally binding obligation of
Warrantor, enforceable against Warrantor, in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding may be brought.

(b) Neither the execution and delivery of this Agreement by Warrantor, nor the
consummation by Warrantor of the transactions contemplated herein or therein,
nor compliance by Warrantor with any of the provisions hereof or thereof, will
(i) conflict with or result in a breach of any provision of the articles of
incorporation or by-laws of IBKC or OMNI, or (ii) except as set forth on
Schedule 5.4(b), constitute or result in the breach of any term, condition or
provision of, or constitute a default under, or give rise to any right of
termination, cancellation or acceleration with respect to, or result in the
creation of any lien, charge or encumbrance upon any property or assets of
Warrantor, pursuant to, any note, bond, mortgage, indenture, license, agreement,
lease or other instrument or obligation to which any of them is a party or by
which any of them or any of their properties or assets may be subject, except
such as individually or in the aggregate will not have a Material Adverse
Effect, or (iii) subject to receipt of the requisite approvals, authorizations,
filings, registrations and notifications referred to in Section 8.5 of this
Agreement, violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Warrantor, or any of its properties or assets.

(c) Other than in connection or compliance with the provisions of applicable
state corporate and securities laws, the Securities Laws and the rules and
regulations thereunder, and other than consents, authorizations, approvals or
exemptions required from Regulatory Authorities, no notice to, filing with,
authorization of, exemption by or consent or approval of any public body or
authority is necessary for the consummation by Warrantor of the Merger and the
other transactions contemplated by this Agreement.

(d) The Board of Directors of each of the parties hereto (at a meeting duly
called and held prior to the execution of this Agreement) has by requisite vote
(i) determined that the Merger is in the best interests of such party and its
shareholders, (ii) authorized and approved this Agreement and the transactions
contemplated hereby, including the Merger, and (iii) in the case of OMNI’s Board
of Directors only, has directed that the Merger be submitted for consideration
to OMNI’s shareholders at the Shareholders Meeting.

5.5 Financial Statements; Accounting. Prior to the execution of this Agreement,
each Warrantor has delivered to the other Warrantor its Warrantor Financial
Statements through the period ended September 30, 2010, and each Warrantor will
promptly deliver when available copies of such Warrantor Financial Statements in
respect

 

- 10 -



--------------------------------------------------------------------------------

of periods ending after September 30, 2010. Each of the Warrantor Financial
Statements (as of the dates thereof and for the periods covered thereby): (i) is
(and, in the case of Warrantor Financial Statements in respect of periods ending
after September 30, 2010, will be) in accordance with the books and records of
the Warrantor, and have been and will continue to be maintained in accordance
with GAAP (except as permitted by Regulation S-X of the SEC), in all material
respects, and (ii) except as permitted by Regulation S-X of the SEC, presents
(and, in the case of Warrantor Financial Statements in respect of periods ending
after September 30, 2010, will present) fairly in all material respects the
consolidated financial position and the consolidated results of operations,
changes in Shareholders’ equity and cash flows of the Warrantor as of the dates
and for the periods indicated, in all material respects in accordance with GAAP
applicable to financial institution holding companies applied on a basis
consistent with prior periods, except as otherwise described (subject in the
case of interim financial statements to normal year-end adjustments and the
absence of footnotes).

5.6 Absence of Undisclosed Liabilities. Except as set forth in Schedule 5.6,
neither Warrantor has any obligation or liability (contingent or otherwise) that
is material, either individually or in the aggregate, to the financial
condition, results of operations or, to the Warrantor’s knowledge, business
prospects of the Warrantor on a consolidated basis, or that when combined with
all similar obligations or liabilities would, either individually or in the
aggregate, be material to the financial condition, results of operations or, to
the Warrantor’s knowledge, business prospects of the Warrantor on a consolidated
basis, except (i) as reflected in the Warrantor Financial Statements delivered
prior to the date of this Agreement, (ii) as reflected by this Agreement, or
(iii) for commitments and obligations made, or liabilities incurred, since
September 30, 2010, in the ordinary course of its business consistent with past
practices.

5.7 Tax Matters.

(a) All material federal, state, local and foreign tax returns required to be
filed by or on behalf of Warrantor have been timely filed or requests for
extensions have been timely filed, granted and have not expired. All taxes shown
on filed returns have been paid, except for taxes which are being contested in
good faith or have not yet been fully determined. There is no audit examination,
deficiency, refund litigation or matter in controversy with respect to any
taxes, except as reserved against in the Warrantor Financial Statements or as
set forth on Schedule 5.7(a). All taxes, interest, additions and penalties which
are material in amount and which are due with respect to completed and settled
examinations or concluded litigation have been paid or adequately reserved for.

(b) Except as set forth on Schedule 5.7(b), Warrantor has not executed an
extension or waiver of any statute of limitations on the assessment or
collection of any tax due that is currently in effect.

(c) Adequate provision for any federal, state, local or foreign taxes due or to
become due for Warrantor for any period or periods through and including
December 31, 2010 has been made and is reflected in the Warrantor Financial
Statements, and will be made through and including the Closing.

(d) Deferred taxes of the Warrantor Companies have been provided for in
accordance with GAAP.

5.8 Loans, Reserves, and Investments.

(a) All loans (including discounts) and financing leases in which Warrantor is
lessor (collectively, “Credits”) reflected in the Warrantor Financial Statements
were (i) made for adequate consideration in the ordinary course of business,
(ii) evidenced by instruments that were true and genuine, and (iii) if secured,
secured by valid perfected security interests. An accurate trial balance of all
such Credits of OMNI and of the investment portfolio as of January 31, 2011 has
been previously delivered to IBKC.

(b) The aggregate allowances for losses on Credits and other real estate and
foreclosed assets owned reflected on the latest Warrantor Financial Statement
delivered on or prior to the date of this Agreement were, as of the date of such
Financial Statements and will be, at the Closing, adequate, as of the respective
dates of the Financial Statements, in accordance with regulatory guidelines and
GAAP in all material respects.

5.9 Properties and Insurance. Except as set forth on Schedule 5.9 or as reserved
against in the Warrantor Financial Statements, Warrantor, has good and, as to
real property, marketable title, free and clear of all material

 

- 11 -



--------------------------------------------------------------------------------

liens, encumbrances, charges or defaults of any character, to all of the
material properties and assets, tangible or intangible, reflected in the
Warrantor Financial Statements as being owned by the Warrantor as of the dates
thereof. For purposes of the Warrantor’s representations and warranties
contained in this Section 5.9, any reference to real property shall only relate
to the Warrantor Real Property. To Warrantor’s knowledge, (i) all buildings and
all fixtures, equipment and other property and assets which are material to its
business on a consolidated basis and are held under leases or subleases by the
Warrantor are held under valid leases or subleases enforceable in accordance
with their respective terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally and except that the
availability of the equitable remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceedings
may be brought); and (ii) the policies of fire, theft, liability, fidelity and
other insurance maintained with respect to the assets or businesses of the
Warrantor provide adequate coverage against loss.

5.10 Compliance with Laws. Except as set forth in Schedule 5.10, each Warrantor
and the Warrantor Subsidiaries:

(a) Is, to its knowledge, in compliance in all material respects with all laws,
regulations, reporting and licensing requirements and orders necessary for it to
own or lease its properties and assets and to carry on its business as it is now
conducted in all material respects;

(b) Has received no notification or communication from any Regulatory Authority
(i) threatening to revoke any license, franchise, permit or governmental
authorization which is material, either individually or in the aggregate, to the
financial condition, results of operations or, to the Warrantor’s knowledge,
business prospects of the Warrantor on a consolidated basis or the ability of
the Warrantor to consummate the transactions contemplated under this Agreement,
under the terms hereof and thereof, or (ii) requiring Warrantor (or any of its
officers, directors or controlling Persons) to enter into a cease and desist
order, agreement or memorandum of understanding (or requiring the board of
directors thereof to adopt any resolution or policy); and

(c) Has complied in all material respects with the Community Reinvestment Act
(“CRA”) and the rules and regulations thereunder, and has a CRA rating of not
less than “satisfactory”.

5.11 Employee Benefit Plans.

(a)(i) Warrantor has delivered or made available to the other Warrantor, prior
to the execution of this Agreement, copies of each pension, retirement, profit
sharing, supplemental or excess retirement, stock option, stock purchase,
savings, employee stock ownership, restricted stock, phantom stock, stock
ownership, life insurance, disability, vacation pay, severance pay (including,
without limitation change of control or golden parachute arrangements),
incentive, deferred compensation, bonus or benefit arrangement, health or
hospitalization program, fringe benefit or perquisite arrangement or other
similar plan as in effect on the date of this Agreement, including, without
limitation, any “employee benefit plan”, as that term is defined in Section 3(3)
of ERISA, in respect of any of the present or former directors, officers, other
employees or independent contractors of, or dependents, spouses or other
beneficiaries of any of such directors, officers, other employees or independent
contractors of, any of the Warrantor Companies (collectively, the “Warrantor
Benefit Plans”), and (ii) OMNI and the OMNI Subsidiaries have delivered or made
available to IBKC, prior to the execution of this Agreement, copies of each
employment or consulting agreement as in effect on the date of this Agreement
which provides any benefit or perquisites to or in respect of any of the present
or former directors or officers of, or dependents, spouses or other
beneficiaries of any of such directors or officers of, OMNI and the OMNI
Subsidiaries, which employment and consulting agreements are, with respect to
OMNI and the OMNI Subsidiaries, included in the term “Warrantor Benefit Plans”
as defined above. Any of the Warrantor Benefit Plans which is an “employee
pension benefit plan,” as that term is defined in Section 3(2) of ERISA, is
referred to herein as a “Warrantor ERISA Plan”. No Warrantor has participated in
or been a member of, and no Warrantor Benefit Plan is or has been, a
multi-employer plan within the meaning of Section 3(37) of ERISA. Except as set
forth on Schedule 5.11(a), the Warrantor Benefit Plans of OMNI and the OMNI
Subsidiaries are terminable on their terms without penalty or payment except for
accrued and vested benefits thereunder.

 

- 12 -



--------------------------------------------------------------------------------

(b) All Warrantor Benefit Plans comply in all material respects with the
applicable provisions of ERISA and the Code, and any other applicable laws,
rules and regulations the breach or violation of which could result in a
liability, either individually or in the aggregate, material to the financial
condition, results of operations or prospects of the Warrantor on a consolidated
basis. With respect to the Warrantor Benefit Plans, no event has occurred and,
to Warrantor’s knowledge, there exists no condition or set of circumstances, in
connection with which the Warrantor could be subject to any liability (except
liability for severance payments, benefit claims, Pension Benefit Guaranty
Corporation premiums, and funding obligations payable in the ordinary course).
No notice of a “reportable event,” as that term is defined in Section 4043 of
ERISA, for which the 30-day reporting requirement has not been waived has been
required to be filed for any Warrantor ERISA Plan which is subject to Title IV
of ERISA within the 12-month period ending on the date of this Agreement. No
Warrantor has provided, or is required to provide, security to any Warrantor
ERISA Plan which is subject to Title IV of ERISA pursuant to Section 401(a)(20)
of the Code.

(c) Except as set forth on Schedule 5.11(c), no Warrantor ERISA Plan which is
subject to Title IV of ERISA has any “unfunded current liability,” as that term
is defined in Section 302(d)(8)(A) of ERISA, and the present fair market value
of the assets of each such plan exceeds the plan’s “benefit liabilities”, as
that term is defined in Section 4001(a)(16) of ERISA, when determined under
actuarial factors that would apply if the plan terminated as of the date of this
Agreement in accordance with all applicable legal requirements.

5.12 Material Contracts. Except as set forth on Schedule 5.12, none of the
Warrantor Companies, nor any of their respective assets, businesses or
operations, as of the date of this Agreement, is a party to, or is bound or
affected by, or receives benefits under, any contract or agreement or amendment
thereto that in each case would be required to be filed as an exhibit to a Form
10-K filed by Warrantor as of the date of this Agreement and that was not so
filed (each such contract, agreement or amendment, a “Warrantor Material
Contract”). No Warrantor Company is in default in any material respect under any
Warrantor Material Contract, and there has not occurred any event that, with the
lapse of time or the giving of notice or both, would constitute such a default.

5.13 Legal Proceedings. Except as set forth on Schedule 5.13, there are no
actions, suits or proceedings instituted or pending or, to Warrantor’s
knowledge, threatened against a Warrantor Company, or affecting any property,
asset, interest or right of any of them.

5.14 Reserved.

5.15 Reports. Since December 31, 2007, each of the Warrantor Companies has filed
all reports and statements, together with any amendments required to be made
with respect thereto, that it was required to file with (i) the SEC, including,
but not limited to, Forms 10-K, Forms 10-Q, Forms 8-K and proxy statements,
(ii) the Federal Reserve, (iii) the Federal Deposit Insurance Corporation, and
(iv) any applicable state banking, insurance, securities or other regulatory
authorities. As of their respective dates (and without giving effect to any
amendments or modifications filed after the date of this Agreement with respect
to reports and documents filed before the date of this Agreement), each of such
reports and documents, including the financial statements, exhibits and
schedules thereto, complied in all material respects with all of the statutes,
rules and regulations enforced or promulgated by the authority with which they
were filed and did not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein in light of the circumstances under which they were made not misleading.

5.16 Statements True and Correct. None of the information supplied or to be
supplied by Warrantor for inclusion in (i) the Registration Statement, (ii) the
Proxy Statement, and (iii) any other documents to be filed with the SEC or any
other Regulatory Authority in connection with the transactions contemplated
hereby, will, at the respective times such documents are filed, and, in the case
of the Registration Statement, when it becomes effective and, with respect to
the Proxy Statement, when first mailed to the shareholders of OMNI be false or
misleading with respect to any material fact, or omit to state any material fact
necessary in order to make the statements therein not misleading, or, in the
case of the Proxy Statement or any amendment thereof or supplement thereto, at
the time of the Shareholders Meeting, be false or misleading with respect to any
material fact, or omit to state any material fact necessary to make the
statements therein in light of the circumstances under which they were made not
misleading. All documents that Warrantor is responsible for filing with the SEC
or any other Regulatory Authority in connection

 

- 13 -



--------------------------------------------------------------------------------

with the transactions contemplated hereby will comply in all material respects
with the provisions of applicable law including applicable provisions of the
Securities Laws.

5.17 Environmental Matters.

(a) To Warrantor’s knowledge, Warrantor and each Warrantor Subsidiary (for
purposes of this Section 5.17, the term “Warrantor Subsidiary” shall include
small business investment corporations and entities that invest in unaffiliated
companies in the ordinary course of business in which Warrantor owns or controls
5% or more of the outstanding equity securities either directly or through an
unbroken chain of entities as to each of which 5% or more of the outstanding
equity securities is owned directly or indirectly by Warrantor), except as set
forth in Schedule 5.17(a), the Warrantor Real Property and the Participation
Facilities (as defined below) are, and have been, in compliance with all
applicable laws, rules, regulations and standards, and all requirements of the
United States Environmental Protection Agency (“EPA”) and of state and local
agencies with jurisdiction over pollution or protection of health or the
environment.

(b) To Warrantor’s knowledge, except as set forth in Schedule 5.17(b), there is
no suit, claim, action or proceeding, pending or threatened, before any court,
governmental agency, board or other forum pursuant to which Warrantor or any of
the Warrantor Subsidiaries or any Warrantor Real Property or Participation
Facility (or in respect of such Warrantor Real Property or Participation
Facility) has been or, with respect to threatened proceedings may be, named as a
defendant (i) for alleged noncompliance (including by any predecessor) with any
environmental law, rule or regulation or (ii) relating to the release into the
environment of any Hazardous Material (as defined below) or oil, whether or not
occurring at or on any site owned (including as trustee), leased or operated by
it or any of its subsidiaries or any Warrantor Real Property or Participation
Facility.

(c) To Warrantor’s knowledge, except as set forth in Schedule 5.17(c), there is
no reasonable basis for any suit, claim, action or proceeding of a type
described in Section 5.17(b).

(d) During the period of (i) Warrantor’s or any of the Warrantor Subsidiaries’
ownership (including as trustee) or operation of any of their respective current
properties, which, with respect to each Warrantor, shall be limited to the
Warrantor Real Property, and (ii) Warrantor’s or any of the Warrantor
Subsidiaries’ participation in the management of any Participation Facility, to
Warrantor’s knowledge, there has been no release of Hazardous Material or oil
in, on, under or affecting such property or Participation Facility.

(e) For purposes of this Section 5.17: (i) “Participation Facility” means any
property in which Warrantor (or a Warrantor Subsidiary) participates in the
management of such property and, where required by the context, includes the
owner or operator of such property, but only with respect of such property; and
(ii) “Hazardous Material” means any pollutant, contaminant or hazardous
substance within the meaning of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq., or any similar
federal, state or local law.

5.18 Reserved.

5.19 Labor Matters. Except as set forth on Schedule 5.19, neither Warrantor is a
party to, or is bound by, any collective bargaining agreement, contract or other
agreement or understanding with a labor union or labor organization, nor is
Warrantor the subject of any proceeding asserting that Warrantor has committed
an unfair labor practice or seeking to compel Warrantor to bargain with any
labor union or labor organization as to wages and conditions of employment; nor
is there any strike or other labor dispute involving Warrantor pending or
threatened.

5.20 Fairness Opinion. OMNI shall have received a written opinion from Howe
Barnes Hoefer & Arnett, Inc., OMNI’s financial advisor, dated as of the date of
this Agreement, to the effect that, as of such date, the Merger Consideration to
be received by the holders of OMNI Common Stock is fair to OMNI’s shareholders
from a financial point of view.

5.21 Materiality. No representation or warranty by a Warrantor contained in this
Section V shall be deemed untrue or incorrect, and no party hereto shall be
deemed to have breached a representation or warranty, on account of the
existence of any fact, circumstance or event unless, as a direct or indirect
consequence of such fact,

 

- 14 -



--------------------------------------------------------------------------------

circumstance or event, individually or taken together with all other facts,
circumstances or events inconsistent with any paragraph of Section V, as
applicable, there is or is reasonably likely to be a Material Adverse Effect,
except that the representations and warranties in Sections 5.1, 5.2, 5.3 and 5.4
shall be true and correct in all respects. OMNI’s representations, warranties
and covenants contained in this Agreement shall not be deemed to be untrue or
breached as a result of effects arising solely from actions taken in compliance
with this Agreement or a written request of IBKC.

SECTION VI.

COVENANTS AND AGREEMENTS

Each of the parties to this Agreement hereby covenants and agrees with the other
parties as follows:

6.1 Conduct of Business—Negative Covenants. From the date of this Agreement
until the earlier of the Effective Date or the termination of this Agreement,
except as otherwise permitted by this Agreement or as set forth on Schedule 6.1,
OMNI will not do, and will not agree or commit to do, and OMNI will cause each
of its Subsidiaries not to do and not to agree to commit to do, any of the
following without the prior written consent of a duly authorized officer of
IBKC:

(a) Amend its articles of incorporation, by-laws, or other governing
instruments, or

(b) Impose, or suffer the imposition, on any share of capital stock held by it
or by one of its Subsidiaries, of any material lien, charge or encumbrance, or
permit any such lien, charge or encumbrance to exist, or

(c) Repurchase, redeem, or otherwise acquire or exchange, directly or
indirectly, any shares of its capital stock or any securities convertible into
any shares of its capital stock, or

(d) Except as expressly contemplated by this Agreement, acquire direct or
indirect control over any corporation, association, firm or organization, other
than in connection with (i) internal reorganizations or consolidations involving
existing Subsidiaries, (ii) good faith foreclosures in the ordinary course of
business, (iii) acquisitions of control by a banking Subsidiary in a bona fide
fiduciary capacity, (iv) investments made by small business investment
corporations or by Subsidiaries that invest in unaffiliated companies in the
ordinary course of business, or (v) the creation of new Subsidiaries organized
to conduct or continue activities otherwise permitted by this Agreement, or

(e) Except as set forth on Schedule 6.1(e), issue, sell, pledge, encumber,
authorize the issuance of, or otherwise dispose of: (i) any shares of its
capital stock, including any agreement to issue, sell, pledge, encumber, or
authorize the issuance of its capital stock; (ii) any substantial part of its
assets or earning power; or (iii) any asset other than in the ordinary course of
business for reasonable and adequate consideration, or

(f) Adjust, split, combine, or reclassify any capital stock of OMNI or issue or
authorize the issuance of any other securities in respect of or in substitution
for OMNI Common Stock, or

(g) Except as set forth on Schedule 6.1(g), incur any additional material debt
obligation or other material obligation for borrowed money, except in the
ordinary course of its business consistent with past practices (and such
ordinary course of business shall include, but shall not be limited to, the
creation of deposit liabilities, purchases of federal funds, sales of
certificates of deposit and entry into repurchase agreements), or

(h) Except as set forth on Schedule 6.1(h), grant any increase in compensation
or benefits to its officers or other employees; pay any bonus not in accordance
with Schedule 6.1(h) or as set forth below, enter into any severance agreements
with any of its directors or officers; grant any increase in fees or other
increases in compensation or other benefits to any of its present or former
directors; or effect any change in retirement benefits for any class of its
employees or officers (unless such change is required by applicable law or, in
the opinion of counsel, is necessary or advisable to maintain the tax
qualification of any plan under which the retirement benefits are provided) that
would increase the retirement benefit liabilities of OMNI and its Subsidiaries.

 

- 15 -



--------------------------------------------------------------------------------

(i) Except as contemplated by this Agreement, or any of the agreements,
documents or instruments contemplated hereby, or as set forth on Schedule
6.1(i), amend any existing employment, severance or similar contract between it
or any of its Subsidiaries (unless such amendment is required by law), or enter
into any new such contract with, any person, or

(j) Except as contemplated by this Agreement or any of the agreements, documents
or instruments contemplated hereby, or set forth in Schedule 6.1(j), adopt any
new employee benefit plan or make any material change in or to any existing
employee benefit plan, other than any such change that is required by law or
that, in the opinion of counsel, is necessary or advisable to maintain the tax
qualified status of any such plan, or

(k) Place or suffer to exist on any of it assets or properties any mortgage,
pledge, lien, charge or other encumbrance, other than in the ordinary course of
business consistent with past practices, or as disclosed in Schedule 6.1(k),
cancel any material indebtedness to it or any material claims which it may have
had, or waive any right of substantial value or discharge or satisfy any
material noncurrent liability, or

(l) Charge off (except as may otherwise be required by law or by Regulatory
Authorities or by GAAP consistently applied) any material Credit, or make or
enter into any commitments to make any Credit which varies materially from its
written credit policies, copies of which have been made available to IBKC, or

(m) Reduce its current reserve for loan losses, except as may be required by
law, Regulatory Authorities or GAAP, or

(n) Other than in the normal course of providing credit to customers as part of
its banking business, accepting deposits and making investments, enter into any
contract or series of related contracts involving a payment of more than
$50,000.

(o) Commit to do any of the foregoing.

6.2 Conduct of Business—Affirmative Covenants. Unless the prior written consent
of the other Warrantor shall have been obtained, except as otherwise
contemplated or permitted hereby or as set forth on Schedule 6.2, each Warrantor
shall operate its business only in the ordinary course of business of such
Warrantor consistent with past practices, shall preserve intact its business
organizations and assets and maintain its rights and franchises, and shall
voluntarily take no action which would (i) adversely affect the ability of any
of them to obtain any necessary approvals of Regulatory Authorities required for
the transactions contemplated hereby without imposition of a condition or
restriction of the type referred to in the second sentence of Section 8.5 of
this Agreement, (ii) adversely affect the ability of such Warrantor to perform
its obligations under this Agreement, or (iii) cause or permit a breach of any
of its covenants or cause or permit any representation or warranty of it to
become untrue in any material respect, as if each such representation and
warranty were continuously made from the date hereof.

6.3 Adverse Changes in Condition. Each Warrantor shall give written notice
promptly to the other Warrantor concerning (i) any event which has had, or is
reasonably likely to have, a Material Adverse Effect on such Warrantor, or
(ii) the occurrence or impending occurrence of any event or circumstance known
to such Warrantor which would have needed to be reported in a disclosure
schedule hereunder if it had occurred or been pending on or prior to the date of
this Agreement, or which would cause or constitute a material breach of any of
the representations, warranties or covenants of such Warrantor contained herein
or that would reasonably be expected to materially and adversely affect the
timely consummation of the transactions contemplated hereby. Each Warrantor
shall use its reasonable best efforts to prevent or to promptly remedy the same.

 

- 16 -



--------------------------------------------------------------------------------

6.4 Investigation and Confidentiality.

Prior to the Effective Date, each Warrantor will keep the other Warrantor
promptly advised of all material developments relevant to its business and to
the consummation of the Merger and may make or cause to be made such
investigation, if any, of the business, properties, operations and financial and
legal condition of the other Warrantor and its Subsidiaries as such Warrantor
reasonably deems necessary or advisable to familiarize itself and its advisors
with such business, properties, operations and condition; provided, however,
that such investigation shall be reasonably related to the transactions
contemplated hereby and shall not interfere unnecessarily with normal
operations. Each Warrantor agrees to furnish the other Warrantor and the other
Warrantor’s respective advisors with such financial and operating data and other
information with respect to its business, properties and employees as the other
Warrantor shall from time to time reasonably request. No investigation by one
Warrantor shall affect the representations and warranties of the other Warrantor
and, subject to Section 9.3 of this Agreement, each such representation and
warranty shall survive any such investigation. Each Warrantor agrees to furnish
the other Warrantor with all information necessary to expedite pre-conversion
planning and implementation, including, but not limited to, all things
necessary, proper or advisable under applicable laws and regulations to plan,
make effective and consummate systems and branch conversions. Notwithstanding
the foregoing, neither party hereto shall be required to provide access to or to
disclose information where such access or disclosure would violate its
attorney-client privilege or violate or prejudice the rights of any customer or
contravene any law, rule, regulation, order or judgment, nor to disclose board
minutes of any confidential discussion of this Agreement and the transactions
contemplated hereby. Each Warrantor shall maintain the confidentiality of all
confidential information furnished to it by the other Warrantor in accordance
with the terms of the confidentiality agreement dated January 17, 2011 between
the Warrantors (the “Confidentiality Agreement”).

6.5 Reports. From the date of this Agreement to the earlier of the Effective
Date or the termination of this Agreement, each Warrantor shall, IBKC shall
cause IBERIABANK to, and OMNI shall cause OMB to, file all reports required to
be filed by such Warrantor, OMB and IBERIABANK with any Regulatory Authority,
and shall deliver to the other Warrantor copies of all such reports promptly
after the same are filed.

6.6 Dividends. From the date of this Agreement to the earlier of the Effective
Date or the termination of this Agreement, OMNI shall not declare or pay any
dividend or other distribution to its shareholders.

6.7 Capital Stock. Except as otherwise contemplated by this Agreement (including
Section 6.1(e) hereof), or as set forth on Schedule 6.7, without the prior
written consent of IBKC, from the date of this Agreement to the earlier of the
Effective Date or the termination of this Agreement, OMNI shall not, and shall
not enter into any agreement to, issue, sell, or otherwise permit to become
outstanding any additional shares of OMNI Common Stock or any other capital
stock of OMNI and any Subsidiary of OMNI, or any stock appreciation rights, or
any option, warrant, conversion or other right to acquire any such stock, or any
security convertible into any such stock.

6.8 Agreement of Affiliates. OMNI shall deliver to IBKC, no later than thirty
(30) days after the date of this Agreement, a letter identifying each person
whom it reasonably believes is an “affiliate” of OMNI for purposes of Rule 145
under the 1933 Act. Thereafter and until the Effective Date, OMNI shall identify
to IBKC each additional person whom OMNI reasonably believes to have thereafter
become an “affiliate”. OMNI shall use its good faith efforts to cause each
person who is identified as an “affiliate” of OMNI pursuant to the two
(2) immediately preceding sentences who receives IBKC Common Stock in the Merger
to deliver to IBKC, prior to the Effective Date, a written agreement,
substantially in the form of Exhibit II.

 

- 17 -



--------------------------------------------------------------------------------

6.9 Certain Actions.

(a) Subject to Section 6.9(d) of this Agreement, OMNI agrees that, from the date
of this Agreement until the earlier of the Effective Date or the termination of
this Agreement, neither it nor any of its affiliates, nor any of the officers
and directors of it or its affiliates shall, and that it shall cause its and its
affiliates’ employees, agents and representatives (including any investment
banker, attorney or accountant retained by it or any of its affiliates) not to,
directly or indirectly, (i) initiate, solicit, encourage or knowingly facilitate
any inquiries or the making of any Acquisition Proposal, (ii) have any
discussion with or provide any confidential information or data to any Person
relating to an Acquisition Proposal, or engage in any negotiations concerning an
Acquisition Proposal, or knowingly facilitate any effort or attempt to make or
implement an Acquisition Proposal, (iii) approve or recommend, or propose
publicly to approve or recommend, any Acquisition Proposal or (iv) approve or
recommend, or propose to approve or recommend, or execute or enter into any
letter of intent, agreement in principle, merger agreement, acquisition
agreement, option agreement or other similar agreement or propose publicly or
agree to do any of the foregoing related to any Acquisition Proposal.

(b) OMNI agrees that it will, and will cause its officers, directors and
representatives to, immediately cease and cause to be terminated any activities,
discussions or negotiations existing as of the date of this Agreement with any
parties conducted heretofore with respect to any Acquisition Proposal informing
them that the Board of Directors no longer seeks the making of any Acquisition
Proposals.

(c) OMNI agrees that it will use reasonable best efforts to promptly inform its
directors, officers, key employees, agents and representatives of the
obligations undertaken in this Section 6.9.

(d) Notwithstanding the provisions of Section 6.9(a) of this Agreement, if any
Person after the date of this Agreement submits to OMNI’s board of directors an
unsolicited, bona fide, written Acquisition Proposal, and OMNI’s board of
directors reasonably determines in good faith, after receipt of advice from
outside legal counsel, that the failure to engage in discussions with such
Person concerning such Acquisition Proposal may cause OMNI’s board of directors
to breach its fiduciary duties to OMNI and its shareholders, and after
consultation with its financial advisor, then, in such case, (i) OMNI may
(A) furnish information about its business to such Person under protection of an
appropriate confidentiality agreement containing customary limitations on the
use and disclosure of all non-public written or oral information furnished to
such Person, provided that OMNI must contemporaneously furnish to IBKC all such
non-public information furnished to such Person, and (B) negotiate and
participate in discussions and negotiations with such Person; and (ii) if OMNI’s
board of directors determines that such an Acquisition Proposal is a Superior
Proposal (defined below), OMNI’s board of directors may (subject to the
provisions of this Section 6.9) (A) withdraw or adversely modify its approval or
recommendation of the Merger and recommend such Superior Proposal or
(B) terminate this Agreement, in each case, (i) at any time after five
(5) Business Days following IBKC’s receipt of written notice (a “Notice of
Superior Proposal”) advising IBKC that OMNI’s board of directors has received a
Superior Proposal and enclosing a copy of the Acquisition Proposal, identifying
the Person submitting the Superior Proposal, specifying the material terms and
conditions of such Superior Proposal, and (ii) subject to IBKC’s Right of First
Refusal (defined below). In the event IBKC elects not to exercise the Right of
First Refusal, OMNI shall provide IBKC with a final written notice of acceptance
before or simultaneous with accepting any Superior Proposal. For purposes of
this Agreement, “Superior Proposal” means any unsolicited, bona fide, written
Acquisition Proposal for consideration consisting of cash and/or securities, and
otherwise on terms which OMNI’s board of directors determines, after
consultation with its financial advisor, are more favorable to OMNI’s
shareholders (in their capacities as shareholders) from a financial point of
view than the Merger after giving effect to the provisions of Section 9.2 (or
other revised proposal submitted by IBKC). For the purposes of this
Section 6.9(d), an Acquisition Proposal shall be “bona fide” if the board of
directors of OMNI reasonably determines that the Person submitting such
Acquisition Proposal is capable, from a financial, regulatory and other
appropriate perspectives, of consummating such Acquisition Proposal on the terms
proposed.

(e) IBKC shall have the right (“Right of First Refusal”) for five (5) Business
Days after receipt of Notice of Superior Proposal to make such adjustments in
the terms and conditions of this Agreement as would enable OMNI to proceed with
the Merger on the basis of such adjusted terms. If IBKC fails to exercise such
Right of First Refusal within the time herein specified, OMNI shall be at
liberty to accept the Superior Proposal, subject to the obligations of OMNI
pursuant to Section 9.2 hereof.

 

- 18 -



--------------------------------------------------------------------------------

6.10 Agreement as to Efforts to Consummate. Subject to the terms and conditions
of this Agreement and its fiduciary duties under applicable law, each Warrantor
agrees to use, and to cause its Subsidiaries to use, its reasonable best efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective, as soon as practicable after the date of this
Agreement, the transactions contemplated by this Agreement, including, without
limitation, using its best efforts to lift or rescind any injunction or
restraining order or other order adversely affecting the ability of any party
hereto to consummate the transactions contemplated hereby. Each Warrantor shall
use, and shall cause each of its Subsidiaries to use, its reasonable best
efforts to obtain consents of all third parties and governmental bodies
necessary or desirable for the consummation of the transactions contemplated by
this Agreement. This Section 6.10 shall not require either Warrantor to waive
any condition to such Warrantor’s obligation to consummate the Merger.

6.11 Operating Functions. OMNI and OMB shall cooperate with IBKC and IBERIABANK
in connection with planning for the efficient and orderly combination of the
parties and the operation of OMB after the Merger, and in preparing for the
consolidation of appropriate operating functions to be effective on the
Effective Date.

6.12 Preservation of Business. OMNI shall use its reasonable best efforts to
preserve the possession and control of all of OMNI’s and OMB’s assets (other
than those consumed or disposed of for value in the ordinary course), and the
goodwill of customers and others having business relations with them, and will
do nothing knowingly to impair their ability to keep and preserve their
businesses as they exist on the date hereof. From the date hereof until the
Effective Date, OMB (i) shall notify IBERIABANK prior to establishing the rates
to be paid by OMB on its deposit accounts if such rate change is not in the
ordinary course of business and consistent with OMNI’s past practices as
disclosed on Schedule 6.12 hereof, (ii) shall confer with IBERIABANK not less
than once every two weeks to review the conduct of OMNI’s loan approval process,
and (iii) shall notify IBERIABANK promptly of any change that is material to the
Credits identified in Section 5.8(a).

6.13 Issuance of IBKC Common Stock. IBKC shall, prior to the Closing, take such
action as is required to authorize and reserve for issuance the IBKC Common
Stock to the shareholders of OMNI pursuant to the Merger, and to permit such
IBKC Common Stock to be approved for listing and quotation on the NASDAQ Global
Select Market.

6.14 Support Agreements. OMNI shall use its reasonable best efforts to deliver
to IBKC a Support Agreement executed by each OMNI director substantially in the
form of Exhibit III.

SECTION VII.

ADDITIONAL AGREEMENTS

7.1 Registration Statement; Shareholder Approval.

(a) The Warrantors shall cooperate in the preparation of the Registration
Statement. IBKC shall, as soon as practicable, file the Registration Statement
with the SEC, and the Warrantors shall use their best efforts to cause the
Registration Statement to become effective under the 1933 Act. IBKC shall
provide OMNI and its counsel with a reasonable opportunity to review and comment
on the Registration Statement, and shall incorporate all appropriate comments
thereto, prior to the time it is initially filed with the SEC or any amendments
are filed with the SEC. IBKC shall take, and OMNI shall cooperate with IBKC in
connection with, any action required to be taken under the applicable state Blue
Sky or securities laws in connection with the issuance of shares of IBKC Common
Stock upon consummation of the Merger. Each Warrantor shall furnish all
information concerning it and the holders of its capital stock as the other
Warrantor may reasonably request in connection with such action. OMNI and IBKC
shall promptly notify the other party if at any time it becomes aware that the
Registration Statement contains any untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. In such event, OMNI shall cooperate with IBKC in the
preparation of a supplement or amendment to such Registration Statement that
corrects such misstatement or omission, and IBKC shall file an amended
Registration Statement with the SEC, and each of OMNI and IBKC shall mail an
amended Proxy Statement to OMNI’s shareholders.

 

- 19 -



--------------------------------------------------------------------------------

(b) OMNI shall call a Shareholders Meeting to be held, if practicable, within
fifteen (15) Business Days prior to the Effective Date for the purpose of
considering and voting upon the Merger. In connection with the Shareholders
Meeting, (i) OMNI shall mail the Proxy Statement to its shareholders, (ii) each
Warrantor shall furnish to the other Warrantor all information concerning it and
its Subsidiaries that the other Warrantor may reasonably request in connection
with the Proxy Statement, and (iii) the Board of Directors of OMNI, subject to
its fiduciary duties under applicable law, recommend to its shareholders the
approval of this Agreement and cause OMNI to use its best efforts to obtain such
shareholder approval.

7.2 Tax Opinion. OMNI agrees to use its good faith efforts to obtain a written
opinion of Adams and Reese LLP, addressed to the Warrantors and reasonably
satisfactory to IBKC’s counsel, dated the date of the Closing, subject to
customary representations and assumptions, and substantially to the effect that:

(i) the Merger will be treated for Federal income tax purposes as a
reorganization within the meaning of Section 368(a)(1)(A) of the Code, and IBKC
and OMNI will each be a party to the reorganization within the meaning of
Section 368(b) of the Code;

(ii) no gain or loss will be recognized by IBKC or OMNI as a result of the
Merger;

(iii) a shareholder of OMNI who receives IBKC Common Stock and cash in exchange
for such shareholder’s shares of OMNI Common Stock generally will recognize
gain, but not loss, to the extent of the lesser of: (1) the excess, if any, of
(a) the sum of the aggregate fair market value of the IBKC Common Stock received
(including any fractional share of IBKC Common Stock deemed to be received and
exchanged for cash) and the amount of cash received (including any cash received
in lieu of a fractional share of IBKC Common Stock) over (b) the shareholder’s
aggregate tax basis in the shares of OMNI Common Stock exchanged in the Merger;
and (2) the amount of cash received;

(iv) the aggregate tax basis of the IBKC Common Stock received by a shareholder
of OMNI who exchanges such shareholder’s OMNI Common Stock in the Merger will
equal such shareholder’s aggregate tax basis in the shares of OMNI Common Stock
being exchanged, reduced by any amount allocable to a fractioned share interest
of IBKC Common Stock for which cash is received and by the amount of any cash
consideration received, and increased by the amount of taxable gain, if any
recognized by such shareholder in the Merger; and

(v) the holding period of the shares of IBKC Common Stock received in the Merger
will include the period during which the shares of OMNI Common Stock surrendered
in exchange therefore were held, provided such shares of OMNI Common Stock were
held as capital assets at the Effective Date.

7.3 Press Releases. IBKC and OMNI shall cooperate with each other in the
development and distribution of all news releases and other public disclosures
with respect to this Agreement or any of the transactions contemplated hereby,
and except as may be otherwise required by law, neither IBKC nor OMNI shall
issue any news release, or other public announcement or communication with
respect to this Agreement without first consulting with the other party and
using its best efforts to provide the other party with the proposed news
release, public announcement or communication prior to its distribution. It is
understood that IBKC shall assume primary responsibility for the preparation of
joint press releases relating to this Agreement.

7.4 Applications. The Warrantors shall, and shall cause their Subsidiaries to,
as soon as practicable, prepare and file applications with the appropriate
Regulatory Authorities seeking the approvals necessary to consummate the
transactions contemplated by this Agreement. Each Warrantor shall have the right
to review and approve in advance all characterizations of the information
relating to that party and any of its Subsidiaries that appear in any filing
made in connection with the transactions contemplated by this Agreement with any
Regulatory Authority. In addition, each Warrantor shall furnish to the other
party for review a copy of each such filing made in connection with the
transactions contemplated by this Agreement with any Regulatory Authority prior
to its filing. The Warrantors shall provide copies of all such filings to each
other within two (2) business days after such filings are made and shall
promptly inform each other of all substantive regulatory contacts concerning the
transactions contemplated by this Agreement.

 

- 20 -



--------------------------------------------------------------------------------

7.5 Medical Claims. In the event of any termination or consolidation of any OMNI
or OMNI Subsidiary health plan prior or subsequent to Closing, OMNI and its
Subsidiaries will use their reasonable best efforts to cause their employees to
submit all bills and receipts representing claims for reimbursement of medical
expenses incurred prior to the effective date of such termination or
consolidation.

7.6 OMB Profit Sharing and 401(k) Plan. The OMB Profit Sharing and 401(k) Plan
(the “Plan”) shall be frozen as of, or immediately prior to, the Effective Date.
All outstanding Plan indebtedness shall be repaid as soon as practicable
following the Effective Date, and the balance of the shares and any other assets
remaining in the loan suspense account shall be allocated and distributed to
Plan participants (subject to the receipt of a favorable determination letter
from the Internal Revenue Service), as provided for in the Plan and unless
otherwise required by applicable law. Prior to the Effective Date, OMB, and
following the Effective Date, IBERIABANK, shall use their respective best
efforts in good faith to obtain such favorable determination letter (including,
but not limited to, making such changes to the Plan and the proposed allocations
as may be requested by the Internal Revenue Service as a condition to its
issuance of a favorable determination letter). Prior to the Effective Date, OMB,
and following the Effective Date, IBERIABANK, will adopt such amendments to the
Plan as may be reasonably required by the Internal Revenue Service as a
condition to granting such favorable determination letter on termination.
Following the effective date of the Plan’s termination, neither OMB, prior to
the Effective Date, nor IBERIABANK, following the Effective Date, shall make any
distribution from the Plan except as may be required by applicable law until
receipt of such favorable determination letter. In the case of a conflict
between the terms of this Section 7.6 and the terms of the Plan, the terms of
the Plan shall control; provided, however, in the event of any such conflict,
OMB, before the Effective Date, and IBERIABANK, after the Effective Date, shall
use their best efforts to cause the Plan to be amended to conform to the
requirements of this Section 7.6. Additionally, the Plan trustees shall resign
and IBKC shall appoint new trustees of the Plan as of the Effective Date and,
prior to the Effective Date, the OMNI Board of Directors shall resolve that the
Plan terminate as soon as practicable following the Effective Date.

7.7 Employment and Consulting Agreements. As of the Effective Date, IBKC agrees
that: (i) James M. Hudson will enter into an Employment Agreement with IBKC
substantially in the form of Exhibit IV, (ii) S. Kyle Waters will enter into a
Consulting Agreement with IBKC substantially in the form of Exhibit V, and
(iii) Barry B. Bleakley will enter into an Employment Agreement with IBKC
substantially in the form of Exhibit VI (collectively, the “Post-Merger
Employment Agreements”). Each of the existing employment agreements, if any, of
such individuals with OMNI and the OMNI Subsidiaries listed on Schedule 7.7
(collectively, the “Pre-Merger Employment Agreements”) shall be terminated as of
the Effective Date and superseded by the respective Post-Merger Employment
Agreement, each employee shall receive any payments that such employee is
entitled to receive under his existing Pre-Employment Agreement on the Effective
Date (and, as applicable, Schedules 2.3(a), 2.3(b), 2.3(c) and/or 2.3(d));
provided, however, that no payments or benefits to officers of OMNI or its
Subsidiaries in connection with the Merger shall constitute an excess parachute
payment under Section 280G of the Code.

SECTION VIII.

CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE

The obligation of each Warrantor to consummate the Merger is subject to the
satisfaction of each of the following conditions, unless waived by such party
pursuant to Section 10.5 of this Agreement:

8.1 Representations and Warranties. The representations and warranties of the
other Warrantor set forth or referred to in this Agreement shall be true and
correct as of the date of this Agreement and as of the time of the Closing with
the same effect as though all such representations and warranties had been made
on and as of the time of the Closing, except (i) for any such representations
and warranties made as of a specified date, which shall be true and correct as
of such date or (ii) as expressly contemplated or permitted by this Agreement,
in each case subject to the standard set forth in Section 5.21 hereof.

8.2 Performance of Agreements and Covenants. Each and all of the agreements and
covenants of the other Warrantor to be performed and complied with pursuant to
this Agreement and the other agreements contemplated hereby prior to the time of
the Closing shall have been duly performed and complied with by it in all
material respects.

 

- 21 -



--------------------------------------------------------------------------------

8.3 Certificates. Each Warrantor shall have delivered to the other Warrantor a
certificate, dated as of the time of the Closing and signed on its behalf by its
chief executive officer and its chief financial officer, to the effect that the
conditions of its obligations set forth in Section 8.1 and Section 8.2 of this
Agreement with respect to it have been satisfied, all in such reasonable detail
as the other Warrantor shall request.

8.4 Shareholder Approval. The shareholders of OMNI shall have approved this
Agreement, the Merger and the consummation of the transactions contemplated
hereby, as and to the extent required by law and by the provisions of the
governing instruments of OMNI, and OMNI shall have furnished to IBKC certified
copies of resolutions duly adopted by its shareholders evidencing the same.
Holders of not more than 10% of the OMNI Common Stock shall have exercised
statutory rights of dissent and appraisal pursuant to the LBCL.

8.5 Consents and Approvals. All material approvals and authorizations of,
filings and registrations with, and notifications to, all Regulatory Authorities
required for consummation of the Merger shall have been obtained or made and
shall be in full force and effect and all waiting periods required by law shall
have expired. Any approval obtained from any Regulatory Authority which is
necessary to consummate the transactions contemplated hereby shall not contain
any material adverse non-standard term or condition which in the reasonable
judgment of the Board of Directors of IBKC so materially and adversely affects
the economic or business assumptions of the transactions contemplated by this
Agreement so as to render inadvisable the consummation of the Merger. To the
extent that any lease, license, loan or financing agreement or other contract or
agreement to which Warrantor is a party requires the consent of or waiver from
the other party thereto as a result of the transactions contemplated by this
Agreement, such consent or waiver shall have been obtained, unless the failure
to obtain such consent or waiver would not, following the Merger, have a
Material Adverse Effect on such Warrantor.

8.6 Legal Proceedings. No Warrantor shall be subject to any order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits consummation of any of the transactions contemplated by this
Agreement.

8.7 Tax Matters. Each Warrantor shall have received the tax opinion addressed to
it referred to in Section 7.3 of this Agreement. No payments or benefits to
officers of OMNI or its Subsidiaries in connection with the Merger shall
constitute an excess parachute payment under Section 280G of the Code.

8.8 Registration Statement. The Registration Statement shall be effective under
the 1933 Act, no stop order suspending the effectiveness of the Registration
Statement shall be in effect, and no proceeding for such purpose shall be
pending before or threatened by the SEC.

8.9 Simultaneous Transactions. The Warrantors shall have executed all documents
and taken all such other action as are necessary to effectuate the Merger and
the Warrantors shall have irrevocably authorized their agents to make such
filing in their behalf.

8.10 Legal Opinions. Each Warrantor shall have received an opinion from counsel
for the other Warrantor, dated as of the Effective Date, with respect to such
matters and in such form as shall be agreed upon between counsel for each
Warrantor.

8.11 NASDAQ Listing. The shares of IBKC common stock to be issued in the Merger
shall have been authorized for listing on the NASDAQ Global Select Market.

8.12 Payment of Merger Consideration. As a condition to OMNI’s obligation to
consummate the Merger, IBKC shall have delivered the Merger Consideration to the
Exchange Agent on or before the Closing Date and the Exchange Agent shall
provide OMNI with a certificate evidencing such delivery.

8.13 No Material Adverse Effect. Since December 31, 2010, no event has occurred
or circumstance arisen that, individually or in the aggregate, has had a
Material Adverse Effect on the other Warrantor.

 

- 22 -



--------------------------------------------------------------------------------

SECTION IX.

TERMINATION

9.1 Termination. Notwithstanding any other provision of this Agreement and
notwithstanding the approval of this Agreement by the shareholders of OMNI, this
Agreement may be terminated and the Merger abandoned at any time prior to the
Closing:

(a) By mutual consent of the Boards of Directors of the Warrantors; or

(b) By the Board of Directors of either Warrantor (provided that the terminating
party is not then in material breach of any representation, warranty, covenant
or other agreement contained in this Agreement) in the event of a material
breach by the other Warrantor of any representation, warranty, covenant or
agreement of such other Warrantor contained herein which would result in the
failure to satisfy the closing condition set forth in Section 8.1 or 8.2 of this
Agreement, which breach cannot be or has not been cured within thirty (30) days
after the giving of a written notice to the breaching Warrantor of such material
breach; or

(c) By the Board of Directors of either Warrantor in the event that the Merger
shall not have been consummated within twelve (12) months after the date of this
Agreement and no consent to extend the date of the Closing beyond such twelve
(12) month period has been granted; or

(d) By the Board of Directors of either Warrantor in the event any approval of
any Regulatory Authority required for consummation of the Merger and the other
transactions contemplated hereby shall have been denied by final non-appealable
action of such Regulatory Authority or if any such action taken by such
Regulatory Authority is not appealed within the time limit for appeal; or

(e) By the Board of Directors of IBKC, in the event any such approval of any
Regulatory Authority required for consummation of the Merger and the other
transactions contemplated hereby is conditioned upon the satisfaction of any
material adverse condition or requirement that, in the good faith opinion of
IBKC, would so materially adversely affect its business or the economic benefits
of the Merger as to render consummation of the Merger inadvisable or unduly
burdensome, and the time period for appeals and request for reconsideration has
run; or

(f) By the Board of Directors of either Warrantor, if the shareholders of OMNI
fail to approve this Agreement and the consummation of the transactions
contemplated hereby at the Shareholders Meeting; or

(g) By the Board of Directors of either Warrantor (provided that the terminating
party is not then in material breach of any representation, warranty, covenant
or other agreement contained in this Agreement) in the event that any of the
conditions precedent to the obligations of such Warrantor to consummate the
Merger cannot be satisfied or fulfilled within twelve (12) months after the date
of this Agreement; or

(h) By the Board of Directors of IBKC if the Board of Directors of OMNI shall,
or shall have resolved to, withdraw, modify or change its recommendation to
OMNI’s shareholders of this Agreement or the Merger, or recommend any
Acquisition Proposal other than the Merger; or

(i) By the Board of Directors of either Warrantor if the other Warrantor has
experienced a Material Adverse Effect, which is not remedied or cured within
thirty (30) days after notice of intention to terminate is given by the
Warrantor invoking this Section 9.1(i), which notice shall specify the nature of
the matter or matters constituting such Material Adverse Effect and which are
the basis of such intention; provided, however, that the right to terminate that
is specified in such notice of intention shall itself terminate unless notice of
termination is given by such Warrantor within fifteen (15) days following the
end of such remedial or curative period; or

(k) By the Board of Directors of OMNI, pursuant to Section 6.9(d).

 

- 23 -



--------------------------------------------------------------------------------

9.2 Effect of Termination.

(a) In the event of the termination and abandonment of this Agreement pursuant
to Section 9.1 of this Agreement, this Agreement shall become void and have no
effect and the parties hereto will be relieved of all obligations and
liabilities under this Agreement, except that: (i) the provisions of Sections IX
and X hereof shall survive any such termination and abandonment; (ii) a
termination pursuant to Section 9.1(b) of this Agreement shall not relieve a
breaching Warrantor from liability for any breach giving rise to such
termination and the provisions of Section 9.2(c) or (d), as applicable; and
(iii) each Warrantor shall remain obligated under, and liable for any breach of,
any of the provisions of this Agreement that survive its termination.

(b) In the event this Agreement is terminated by IBKC (i) pursuant to
Section 9.1(b) hereof because of a willful breach of a representation, warranty,
covenant or other agreement by OMNI, (ii) pursuant to Section 9.1(f) hereof
because of the failure of the shareholders of OMNI to approve this Agreement and
the Merger, or (iii) pursuant to Section 9.1(h) hereof because the Board of
Directors of OMNI shall have withdrawn, modified or changed its recommendation
to OMNI’s shareholders, or by OMNI pursuant to Section 9.1(k) hereof, and within
six (6) months after the date of any such termination OMNI, without IBKC’s prior
written consent, accepts in a written agreement an Acquisition Proposal, then
OMNI shall pay IBKC $5,000,000 (the “Termination Fee”) not later than the fifth
Business Day following the date OMNI accepts such Acquisition Proposal. Upon
payment of the Termination Fee pursuant to this Section 9.2(b), IBKC will not
have any other rights or claims against OMNI or its Subsidiaries, or their
respective officers and directors, under this Agreement.

(c) In the event this Agreement is terminated by OMNI (i) pursuant to
Section 9.1(b) hereof because of a willful breach of a representation, warranty,
covenant or other agreement by IBKC, or (ii) pursuant to Section 9.1(e) hereof,
then IBKC shall pay OMNI $5,000,000 (the “Termination Fee”) not later than the
fifth Business Day following the date OMNI provides notice to IBKC of its
termination and the reasons for such termination. Upon payment of the
Termination Fee pursuant to this Section 9.2(c), OMNI will not have any other
rights or claims against IBKC or its Subsidiaries, or their respective officers
and directors, under this Agreement.

(d) In the event this Agreement is terminated as a result of IBKC’s failure to
satisfy any of its representations, warranties or covenants set forth herein,
IBKC shall reimburse OMNI for its reasonable out-of-pocket expenses relating to
the Merger in an amount not to exceed $500,000, which amount shall not be deemed
an exclusive remedy or liquidated damages.

(e) In the event this Agreement is terminated as a result of OMNI’s failure to
satisfy any of its representations, warranties or covenants set forth herein,
OMNI shall reimburse IBKC for its reasonable out-of-pocket expenses relating to
the Merger in an amount not to exceed $500,000, which amount shall not be deemed
an exclusive remedy or liquidated damages.

9.3 Survival of Representations, Warranties and Covenants. The respective
representations, warranties, obligations, covenants and agreements of the
Warrantors shall not survive the Effective Date, except for those covenants and
agreements contained in this Agreement which by their terms apply in whole or in
part after the Effective Date; provided, however, that no such representations,
warranties or covenants shall be deemed to be terminated or extinguished so as
to deprive any Warrantor (or any director, officer or controlling Person
thereof) of any defense in law or equity which otherwise would be available
against the claims of any Person, including, without limitation, any shareholder
or former shareholder of any Warrantor, the aforesaid representations,
warranties and covenants being material inducements to consummation by the
Warrantors of the transactions contemplated hereby.

 

- 24 -



--------------------------------------------------------------------------------

SECTION X.

MISCELLANEOUS

10.1 Expenses.

(a) Except as otherwise provided in this Agreement, each of the parties hereto
shall bear and pay all costs and expenses, incurred by it or on its behalf in
connection with the transactions contemplated hereunder, including fees and
expenses of its own financial or other consultants, investment bankers,
accountants and counsel.

(b) Final settlement with respect to payment of fees and expenses by the parties
hereto shall be made within thirty (30) days of the termination of this
Agreement.

10.2 Brokers and Finders. Except as set forth on Schedule 10.2, OMNI represents
and warrants that neither it nor any of its officers, directors, employees,
affiliates or Subsidiaries has employed any broker or finder or incurred any
liability for any financial advisory fees, investment bankers’ fees, brokerage
fees, commissions or finders’ fees in connection with this Agreement or the
transactions contemplated hereby.

10.3 Entire Agreement. Except as otherwise expressly provided herein, this
Agreement, including the exhibits and schedules hereto, and the Confidentiality
Agreement contain the entire agreement among the parties hereto with respect to
the transactions contemplated hereunder and thereunder, and such agreements
supersede all prior arrangements or understanding with respect thereto, written
or oral. The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors.
Nothing in this Agreement, expressed or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors, any rights,
remedies, obligations or liabilities under or by reason of this Agreement except
for (i) the rights of shareholders of OMNI to receive the Merger Consideration
following the Effective Date and (ii) the provisions of Section 4.4, which shall
inure to the benefit of and be enforceable by the Persons referenced therein.

10.4 Amendments. To the extent permitted by law, this Agreement may be amended
by a subsequent writing signed by each of the parties hereto upon the approval
of the boards of directors of such parties; provided, however, that the
provisions of this Agreement relating to the manner or basis in which shares of
OMNI Common Stock will be exchanged for the Merger Consideration shall not be
amended after the OMNI Shareholders Meeting without the requisite approval of
the holders of the issued and outstanding shares of OMNI Common Stock entitled
to vote thereon. The parties hereto may, without approval of their respective
boards of directors, make such technical changes to this Agreement, not
inconsistent with the purposes hereof and thereof, as may be required to effect
or facilitate any governmental approval or acceptance of the Merger or of this
Agreement or to effect or facilitate any filing or recording required for the
consummation of any of the transactions contemplated hereby or thereby. OMNI
agrees to take such reasonable actions requested by IBKC as may be reasonably
necessary to modify the structure of, or to substitute parties to (so long as
such substitute is a Subsidiary of IBKC) the transactions contemplated hereby;
provided, however, that such modification shall not change the amount, kind,
manner or basis in which shares of OMNI Common Stock will be exchanged for IBKC
Common Stock or abrogate the covenants and other agreements contained in this
Agreement, result in adverse tax consequences to the shareholders of OMNI,
materially delay consummation of the Merger or jeopardize the timely receipt of
Regulatory Approvals.

10.5 Waivers. Prior to the Effective Date, each party hereto, acting through its
Board of Directors or chief executive officer or other authorized officer,
shall, as to such party’s rights hereunder, have the right (i) to waive any
default in the performance of any term of this Agreement by any other party,
(ii) to waive or extend the time for the compliance or fulfillment by any other
party of any and all of the obligations under this Agreement, and (iii) to waive
any or all of the conditions precedent to the obligations of such party under
this Agreement. No waiver or modification of this Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith. No evidence of any waiver or
modification shall be offered or received in evidence at any proceeding,
arbitration, or litigation between the parties hereto arising out of or
affecting this Agreement, or the rights or obligations of the parties hereunder,
unless such waiver or modification is in writing, duly executed as aforesaid.

 

- 25 -



--------------------------------------------------------------------------------

10.6 No Assignment. No party hereto may assign any of its rights or obligations
under this Agreement to any other Persons, without the express written consent
of the other parties and any such purported assignment without such requisite
consent shall be null and void.

10.7 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered by hand, by
facsimile transmission or by registered or certified mail, postage pre-paid, to
the Persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:

If to IBKC and/or IBERIABANK:

IBERIABANK Corporation

200 West Congress Street

Lafayette, LA 70501

Attention: Daryl G. Byrd

        President and Chief Executive Officer

With a copy to:

Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.

499 South Capitol Street, SW, Suite 600

Washington, D.C. 20003

Attention: Edward B. Crosland, Jr., Esq.

If to OMNI and/or OMB:

OMNI Bancshares, Inc.

2900 Ridgelake Drive

Metairie, LA 70002

Attention: James M. Hudson

        President and Chief Executive Officer

With a copy to:

Adams and Reese LLP

One Shell Square

701 Poydras Street, Suite 4500

New Orleans, LA 70139

Attention: William C. Perez, Esq.

10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana without regard to the
conflict of laws principles thereof.

10.9 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile signature.

10.10 Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.

[SIGNATURE PAGE FOLLOWS.]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed on its behalf and attested by officers thereunto duly
authorized all as of the day and year first above written.

 

IBERIABANK CORPORATION     OMNI BANCSHARES, INC. By:         By:       Daryl G.
Byrd       James M. Hudson   President and Chief Executive Officer      
President and Chief Executive Officer

 

- 27 -